Title: To Thomas Jefferson from David Humphreys, 18 December 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
Madrid Dec. 18th. 1790.

It was not until the 3d of this Month that I was able to obtain my Passports and have every thing in readiness to leave Lisbon; nor until yesterday to arrive here, although I travelled constantly from daylight to dark, making only one stop of about an hour in the middle of the day. After much difficulty, delay and vexation the  papers are delivered safely to their Address. I shall not write any thing from this place which I am not willing should be known to this Court, as I am almost certain the letter will be opened in the Post Office, notwithstanding it goes under cover to Mr. Bulkeley Merchant in Lisbon. Hereafter I shall have the honor of explaining myself with more freedom, and in the mean time I have that of being, With every sentiment of respect and esteem, Sir, Your Most obedt. & Most hble. Servt.,

D. Humphreys


P.S. I have just seen the King of G. Britain’s Speech to Parliament, in the Leyden Gazette. You will doubtless receive it before this can reach you. The Convention, which is printed here on a Single sheet in Spanish and French, is circulated but partially.

